Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 15, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  146802                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices




  IN THE MATTER OF

  HONORABLE BRUCE U. MORROW                                                  SC: 146802
  3rd JUDICIAL CIRCUIT COURT                                                 JTC Formal Complaint 92

  BEFORE THE JUDICIAL TENURE COMMISSION
  ________________________________________


         On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered and Honorable Edward Sosnik is appointed Master
  to hear Formal Complaint No. 92.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 15, 2013                      _________________________________________
                                                                              Clerk